I concur in the result on the ground that no plea of former conviction or acquittal or once in jeopardy was interposed. Had there been such a plea, it would have barred a conviction of the misdemeanor of which the accused was convicted, but not of the charged felony; such misdemeanor being the identical misdemeanor and transaction as was charged and involved in the cause dismissed by the district attorney. By such dismissal he precluded himself from subsequently, in a fresh cause, taking a conviction of the identical misdemeanor dismissed by him had the proper plea been made.